    Case 1:20-cv-00109-LG-RPM Document 1 Filed 03/19/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF MISSISSIPPI
                           SOUTHERN DIVISION


  Haley Orris,                                     Civil Action No. 1:20cv109LG-RHW

                           Plaintiff,

                                                   COMPLAINT
            – against–



  Capital One Bank (USA), N.A. and Equifax
  Information Services, LLC,

                           Defendant(s).



                                        COMPLAINT

       Plaintiff, Haley Orris (hereinafter “Plaintiff”), by and through her attorneys, The
Law Offices of Robert S. Gitmeid & Associates, PLLC, by way of Complaint against
Defendants, Capital One Bank (USA), N.A. (“Capital One”) and Equifax Information
Services, LLC (“Equifax”) alleges as follows:

                                   INTRODUCTION
      1. This is an action for damages brought by an individual consumer for Defendants’
         violations of the Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the
         “FCRA”) and other claims related to unlawful credit reporting practices. The
         FCRA prohibits furnishers of credit information from falsely and inaccurately
         reporting consumers’ credit information to credit reporting agencies.

                                         PARTIES

      2. Plaintiff, Haley Orris, is an adult citizen of Mississippi.
      3. Plaintiff is a "consumer" as defined by 15 U.S.C. § 1681a(c) of the FCRA.
      4. Defendant Capital One was and is at all relevant times herein, a national banking
         association organized and existing under and by virtue of the National Banking
         Laws of the United States and does business throughout the country and in the
         State of Mississippi. Capital One is a “furnisher” of consumer credit information
         as that term is used in Section 1681s-2 of the FCRA.
      5. Defendant Equifax is a limited liability company, doing business throughout the
         country and in the state of Mississippi. Equifax is a “consumer reporting agency”


                                            1
Case 1:20-cv-00109-LG-RPM Document 1 Filed 03/19/20 Page 2 of 5




    as defined in Section 1681a(f) of the FCRA. Equifax is one of the largest credit
    reporting agencies in the world.
                       JURISDICTION AND VENUE

 6. This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C.
    § 1331 because the rights and obligations of the parties in this action arise out of
    15 U.S.C. § 1681 and 15 U.S.C. § 1681p, which provides that an action to enforce
    any liability created under 15 U.S.C. § 1681 may be brought in any appropriate
    United States District Court, without regard to the amount in controversy.
 7. Venue in this district is proper pursuant to 28 U.S.C. § 1391(b)(2) because a
    substantial part of the events and omissions giving rise to Plaintiff’s claims
    occurred in Mississippi where Plaintiff resides.

                         FACTUAL ALLEGATIONS

 8. Defendant Capital One issued a credit card account ending in 9546 to Plaintiff.
     The account was routinely reported on Plaintiff’s consumer credit report.
 9. The consumer report at issue is a written communication of information
     concerning Plaintiff’s credit worthiness, credit standing, credit capacity,
     character, general reputation, personal characteristics, or mode of living which
     is used or for the purpose of serving as a factor in establishing the consumer’s
     eligibility for credit to be used primarily for personal, family, or household
     purposes as defined by 15 U.S.C. § 1681a(d)(1) of the FCRA.
 10. On or about May 21, 2018, Plaintiff and Capital One entered into a settlement
     agreement for the above referenced account. A redacted copy of the settlement
     agreement is attached hereto as Exhibit A.
 11. Pursuant to the terms of the settlement, Plaintiff was required to make twenty-
     four (24) monthly payments totaling $3,762.11 to settle and close her Capital
     One account.
 12. Plaintiff, via her debt settlement representative, timely made the requisite
     settlement payments. Redacted proofs of these payments are attached hereto as
     Exhibit B.
 13. However, nearly half a year later, Plaintiff’s Capital One account continued to
     be negatively reported.
 14. In particular, on a requested credit report dated November 6, 2019, Plaintiff’s
     Capital One account was reported with a status of “CHARGE OFF”, a balance
     of $3,762.00, and a past due balance of $3,762.00. The relevant portion of
     Plaintiff’s credit report is attached hereto as Exhibit C.
 15. This trade line was inaccurately reported. As evidenced by the settlement
     agreement and proof of payments, the account was settled for less than full
     balance and must be reported as settled with a balance of $0.00.
 16. On or about July 2, 2019, Plaintiff, via her attorney at the time, notified Equifax
     directly of a dispute with completeness or accuracy of the reporting of Plaintiff’s
     Capital One account. A redacted copy of this letter and the certified mail receipts
     are attached hereto as Exhibit D.



                                        2
Case 1:20-cv-00109-LG-RPM Document 1 Filed 03/19/20 Page 3 of 5




 17. Therefore, Plaintiff disputed the accuracy of the derogatory information reported
     by Capital One to Equifax via certified mail in accordance with 15 U.S.C. § 1681i
     of the FCRA.
 18. In January 2020, Plaintiff requested an updated credit report for review. The
     tradeline for Plaintiff’s Capital One account remained inaccurate, as Defendants
     failed to correct the inaccuracy. The relevant portion of the January 2020 credit
     report is attached hereto as Exhibit E.
 19. Equifax did not notify Capital One of the dispute by Plaintiff in accordance with
     the FCRA, or alternatively, did notify Capital One and Capital One failed to
     properly investigate and delete the tradeline or properly update the tradeline on
     Plaintiff’s credit reports.
 20. If Capital One had performed a reasonable investigation of Plaintiff’s dispute,
     Plaintiff’s Capital One account would have been updated to reflect a “settled”
     status with a balance of $0.00.
 21. Despite the fact that Capital One has promised through its subscriber agreements
     or contracts to accurately update accounts, Capital One has nonetheless willfully,
     maliciously, recklessly, wantonly, or negligently failed to follow this
     requirement as well as the requirements set forth under the FCRA, which has
     resulted in the intended consequences of this information remaining on
     Plaintiff’s credit reports.
 22. Defendants failed to properly maintain and failed to follow reasonable
     procedures to assure maximum possible accuracy of Plaintiff’s credit
     information and Plaintiff’s credit report, concerning the account in question, thus
     violating the FCRA. These violations occurred before, during, and after the
     dispute process began with Equifax.
 23. At all times pertinent hereto, Defendants were acting by and through their agents,
     servants or employees, who were acting within the scope and course of their
     employment, and under the direct supervision and control of the Defendants
     herein.
 24. At all times pertinent hereto, the conduct of Defendants, as well as that of their
     agents, servants or employees, was malicious, intentional, willful, reckless,
     negligent and in wanton disregard for federal law and the rights of the Plaintiff
     herein.

                            CLAIM FOR RELIEF

 25. Plaintiff reasserts and incorporates herein by reference all facts and allegations
     set forth above.
 26. Equifax is a “consumer reporting agency,” as codified at 15 U.S.C. § 1681a(f).
 27. Capital One is an entity who, regularly and in the course of business, furnishes
     information to one or more consumer reporting agencies about its transactions or
     experiences with any consumer and therefore constitutes a “furnisher,” as
     codified at 15 U.S.C. § 1681s-2.
 28. Capital One is reporting inaccurate credit information concerning Plaintiff to one
     or more credit bureaus as defined by 15 U.S.C. § 1681a of the FCRA.



                                        3
    Case 1:20-cv-00109-LG-RPM Document 1 Filed 03/19/20 Page 4 of 5




      29. Plaintiff notified Defendants directly of a dispute on the account’s completeness
          or accuracy, as reported.
      30. Capital One failed to complete an investigation of Plaintiff’s written dispute and
          provide the results of an investigation to Plaintiff and the credit bureaus within
          the 30-day statutory period as required by 15 U.S.C. § 1681s-2(b).
      31. Capital One failed to promptly modify the inaccurate information on Plaintiff’s
          credit report in violation of 15 U.S.C. § 1681s-2(b).
      32. Equifax failed to delete information found to be inaccurate, reinserted the
          information without following the FCRA, or failed to properly investigate
          Plaintiff’s disputes.
      33. Equifax failed to maintain and failed to follow reasonable procedures to assure
          maximum possible accuracy of Plaintiff’s credit report, concerning the account
          in question, violating 15 U.S.C. § 1681e(b).
      34. As a result of the above violations of the FCRA, Plaintiff suffered actual damages
          in one or more of the following categories: lower credit score, denial of credit,
          embarrassment and emotional distress caused by the inability to obtain financing
          for everyday expenses, rejection of credit card application, higher interest rates
          on loan offers that would otherwise be affordable, and other damages that may
          be ascertained at a later date.
      35. As a result of the above violations of the FCRA, Defendants are liable to Plaintiff
          for actual damages, punitive damages, statutory damages, attorney’s fees and
          costs.

       WHEREFORE, Plaintiff demands that be entered against Defendants as follows:
      1. That judgment be entered against Defendants for actual damages pursuant
         to 15 U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o;
      2. That judgment be entered against Defendants for punitive damages
         pursuant to 15 U.S.C. § 1681n;
      3. That the Court award costs and reasonable attorney's fees pursuant to 15
         U.S.C. § 1681n or alternatively, 15 U.S.C. § 1681o; and
      4. That the Court grant such other and further relief as may be just and proper.

                         DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands trial
by jury in this action of all issues so triable.

       Respectfully Submitted, this the 19th day of March, 2020.

                                      HALEY ORRIS

                                      /s/ Thomas Bellinder
                                      Thomas Bellinder, Esquire (Bar No. 103115)
                                      The Law Offices of Robert S. Gitmeid &
                                      Associates, PLLC
                                      11 Broadway, Suite 960

                                             4
Case 1:20-cv-00109-LG-RPM Document 1 Filed 03/19/20 Page 5 of 5




                         New York, NY 10004
                         (866) 707-4595




                               5
